UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 29, 2015 (Date of earliest event reported) The Eastern Company (Exact name of Registrant as specified in its charter) Connecticut 0-599 06-0330020 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) identification No.) 112 Bridge Street, Naugatuck, Connecticut (Address of principal executive offices) (Zip Code) (203) 729-2255 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2) [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4( c) under the Exchange Act (17 CFR 240.13e-4( c)) Section 2 – Financial Information ITEM 2.02 - Results of Operations and Financial Condition Press Release dated July 29, 2015 announcing the second quarter earnings for 2015 is attached hereto. Section 7 – Regulation FD ITEM 7.01 - Regulation FD Disclosure On July 29, 2015, The Eastern Company released the second quarter earnings of 2015.A copy of the Press Release dated July 29, 2015 announcing the second quarter earnings for 2015 is attached hereto. Section 9 – Financial Statements and Exhibits ITEM 9.01 - (d) Exhibits Press Release dated July 29, 2015 announcing the second quarter earnings for 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, The Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. The Eastern Company Date: July 29, 2015 /s/John L. Sullivan III John L. Sullivan III Vice President and Chief Financial Officer
